EXHIBIT 10.2

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

Stephen J. Turner

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made and
entered into as of the last date set forth on the Signature Page hereof, to be
effective immediately, by and between SCOLR Pharma, Inc. a Delaware corporation
(“SCOLR”), and Stephen J. Turner (“Executive”).

Recitals

A. Executive is currently an employee of SCOLR pursuant to the terms of that
certain Employment Agreement dated April 14, 2008, as amended or modified prior
to the date hereof (the “Current Employment Agreement”).

B. This Amendment is entered into in order to modify the terms of the Severance
and Change in Control provisions of the Current Employment Agreement.

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements hereinafter stipulated, the parties agree the following
provisions should be incorporated into the existing Agreement, and should a
conflict in provisions arise, the provisions of the Amendment should control.

Agreement

1. Amendments.

Section 7.3 Termination Without Cause by the Company. Section 7.3 is hereby
amended and restated in its entirety to read:

7.3 Termination Without Cause by Company. Company may terminate Executive’s
employment without Cause at any time on thirty (30) days’ advance written notice
to Executive, provided that Company may, in its sole discretion, elect to waive
all or any part of such notice period. In the event of such termination, and
contingent on the satisfaction of the conditions outlined in Section 7.6 below
(the “Severance Conditions”), Executive will be paid the Standard Entitlements
and the Severance Package (defined below). Executive will be paid the Standard
Entitlements for the duration of the required notice period, even if Company
elects to relieve Executive of Executive’s duties at an earlier time. All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished.

For purposes of this Agreement, the “Severance Package” shall consist of:

 

Page 1 – AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(a) a one time payment of Seventy-Five Thousand and No/100 Dollars ($75,000.00);
and

(b) 100% acceleration of vesting, as of the termination date, of all of the then
un-vested equity awards under any employee benefit plan of Company held by
Executive at the time of such termination or resignation for Good Reason (as
defined below).

Section 7.4 Voluntary Resignation by Executive for Good Reason Following a
Change in Control. A new Section 7.4 is hereby amended and restated in its
entirety to read:

7.4 Voluntary Resignation by Executive for Good Reason Following a Change in
Control. In the event that in connection with or within twelve (12) months
following a Change in Control (as defined below) Executive resigns for Good
Reason (as defined below), following thirty (30) days’ advance written notice to
Company, provided that Company may, in its sole discretion, elect to waive all
or any part of such notice period, Executive will be entitled to receive the
Standard Entitlements and a one time payment of two times the cash amount due
under the Severance Package (a total of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00)) as well as the non-cash elements of the Severance
Package, contingent on the satisfaction of the Severance Conditions. As long as
Executive provides the required notice, Executive will be paid the Standard
Entitlements for the duration of the required notice period, even if Company
elects to relieve Executive of Executive’s duties at an earlier time. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.

Executive will be deemed to have resigned for “Good Reason” if Executive resigns
within ninety (90) days after any of the following have occurred, without
Executive’s written consent:

(a) Company reduces the level of Executive’s responsibility or changes
Executive’s duties so that Executive’s duties are no longer consistent with the
position of a senior executive;

(b) Company reduces Executive’s Base Salary by more than ten percent (10%),
unless such reduction is made as part of, and is generally consistent with, a
general reduction of senior executives’ compensation;

(c) Company relocates Executive’s principal place of work to a location more
than fifty (50) miles from the location specified in Section 2.3; or

(d) Company fails to assign the terms of this Agreement to any successors
contemplated in Section 16.1.

 

Page 2 – AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Executive’s resignation as a result of any of the
foregoing conditions shall be considered a Voluntary Termination by Executive
(as described in Section 7.1) unless Executive shall have provided written
notification to the Company of the condition(s) allegedly constituting Good
Reason and Company shall have failed to correct such condition(s) within ten
(10) days after Company’s receipt of such notice.

2. Other Terms Unchanged. Except as expressly amended in this Agreement, the
terms and conditions of the Current Employment Agreement remain in full force
and effect without modification.

3. Legal Counsel. Executive acknowledges having been advised that the Company’s
legal counsel does not represent the Executive in connection with the Current
Employment Agreement or this Amendment. Executive further acknowledges having
been afforded the opportunity to review and revise this Amendment and to seek
and obtain independent personal legal counsel in connection with the
negotiation, review and execution of this Amendment.

[Remainder of this Page is Intentionally Blank]

 

Page 3 – AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to Executive
Employment Agreement to be executed to be effective as of the date of signing.

 

EXECUTIVE       SCOLR PHARMA, INC.

/s/ STEPHEN J. TURNER

    By:  

/s/ CARL J. JOHNSON

Name: Stephen J. Turner       Name: CARL J. JOHNSON         Title: CHAIRMAN

4/26/11

   

4/19/2011

Date       Date  

 

Page 4 – AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT